Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 7/2/2021
Claims  1-25 have been submitted for examination
Claims 1-25 have been rejected
Response to Arguments
1.	Applicant's arguments filed on 7/2/2021have been fully considered but they are not persuasive. 
“ sending a transmit signal corresponding to the output bit sequence.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because without significantly more. Sending, receiving, transmitting are all generic features that is not significant to integrate the mathematical formula into a practical application.
The calim(s) rejection under 35 USC 101 is maintained..
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention is directed to mathematical algorithm without significantly more. The claim 1 recites:
“ obtaining an output bit sequence based on a bit sequence V, wherein the bit sequence V is obtained by permuting at least two groups of bits corresponding to at least two parity check columns in the bit sequence D, the at least two parity check columns are at least two of column <j < n.” 
This judicial exception (permutation algorithm ) is not integrated into a practical application because the “ An information processing method, comprising: encoding an input sequence by using a low-density parity-check (LDPC) matrix, to obtain a bit sequence D, wherein a base matrix of the LDPC matrix is represented as a matrix of m rows and n columns, each column corresponds to a group of Z consecutive bits in the bit sequence D, and n and Z are both integers greater than 0;  “ is generic LDPC matrix representation . Therefore, The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim1 citation is a mathematical algorithim. Sending, receiving, transmitting are all generic features that is not significant to integrate the mathematical formula into a practical application.
3.	Similarly, The dependent claims 2-12 are rejected under 35 USC 101 because the claims  recite detail permutation equations and tables without significantly more.	
4.	Similarly, The claims 13-25 are rejected under 35 USC 101 because the claims  recite detail permutation equations and tables without significantly more as per claims 1-12.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/700,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Clm

Instant application
Clm

Application no.
16/700,301.
1









An information processing method, comprising: 

encoding an input sequence by using a low-density parity-check (LDPC) matrix, to obtain a bit sequence D, wherein a base matrix of the LDPC matrix is represented as a matrix of m rows and n columns, each column corresponds to a group of Z consecutive bits in the bit sequence D, and n and Z are both integers greater than 0; 



































encoding, by a terminal of the communications system, an input sequence by using a low density parity check (LDPC) matrix to obtain a bit sequence D, wherein the input sequence is control information or data information to be sent from the terminal to a base station of the communications system, wherein a base matrix of the LDPC matrix is 


6.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending application no. 16/700,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending application no. 16/700,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
8.	Claims 1 and 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 and 4 of copending application no. 16/700,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
9.	Claims 1 and 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 and 5 of copending application no. 16/700,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
10.	Claims 1 and 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 and 6 of copending application no. 16/700,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
11.	Claims 1 and 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 and 7 of copending application no. 16/700,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
12.	Similarly, claims 8-12 are rejected under ODP over claims 8-12 of copending application no. 16/700,301 .
13.	Similarly, claims 13-25 are rejected under ODP over claims 1-12 of copending application no. 16/700,301 .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.